— Motion granted and appeal dismissed as moot. Memorandum: Plaintiff appeals from that part of an order which granted the defendant’s motion to amend the answer. The order also granted plaintiff’s cross motion to amend the complaint. The service of an amended complaint renders the appeal moot, since the defendant is now required to serve a new answer to the amended complaint (see 10 Carmody-Wait 2d, NY Prac, § 70:262). Present — Dillon, P. J., Doerr, Denman, Boomer and Schnepp, JJ. [Order entered May 20, 1983.]